Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
Claims 1-2, 10 and 17 have been amended. Claims 3, 5 and 20 have been canceled. Claims 25-27 have been added. Claims 1-2, 7-14, 17-19 and 21-27 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Rejections Withdrawn
3.	In view of Applicant’s amendment, the rejection of claim(s) 1-3, 5, 7-14 and 20-22 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by O’Mahony et al., WO 2011/058535 A1; Published: 5/19/11 is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	The rejection of claim(s) 1-2, 7-8, 11-13, 18-19, 22 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al., Transl Psychiatry, 2016; 6:e939 (submitted by Applicant) as further evidenced by Dr. Amy Myers (see hyperlink, page 7 of final rejection mailed 06/09/22) is maintained for the reasons set forth in the previous office action.  Please note previously presented claims are anticipated by Allen. Said claims have been added and are discussed further below.
Applicant argues: 
	1) Meyers does not fill in the gaps that the Office action recognizes in Allen, and which must be “necessarily present” in Allen to establish anticipation. 
	Applicant’s argument has been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treating a healthy human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier.
With regard to Point 1, Allen et al. disclose the use of B. longum 1714 strain as a putative psychobiotic with an impact on stress-related behaviors, physiology and cognitive performance. Allen further discloses that probiotic sticks additionally contained 1 × 109 colony-forming units per stick of the 1714 strain (meeting the limitation of claim 12-13). Participants were instructed to take one stick each morning by mixing the contents of the stick into milk and drinking (meeting the limitation of claim 1).  Having a positive impact on stress-related behaviors, physiology and cognitive performance correlates to having the ability to improve and sustain vitality as well as reduce mental fatigue. The Office maintains the position that while Allen does not specifically recite a measuring component, it would be an inherent feature-having administered the exact same bacterial strain to an identical patient population, a healthy subject, thus resulting in in an identical outcome, absent any evidence to the contrary.  The use of Myers was solely to demonstrate the notion that if you relieve, for example, stress and stress related behaviors, you necessarily improve or sustain vitality in a subject measured by an increase in the ability to concentrate as well as a suspected increase in energy.  
Therefore, improving or having an impact on stress-related behaviors, physiology and cognitive performance inherently meets the limitation of being stronger and active (vitality). Dr. Meyers supports the notion that if a subject is to relieve stress, especially chronic stress, They can relieve brain fog, memory loss and lack of focus; thus improving or sustaining vitality in the subject. 
In absence of evidence to the contrary the administration of the Bifidobacterium longum NCIMB 41476 formulations would necessarily induce the recited biological responses. It is well settled that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Finally, to address claims 2, 7-9 and 11, which have been anticipated by Allen, but not previously discussed:
As it pertains to claims 7-9 and 22: Allen discloses that participants were instructed to take one stick each morning (meeting claim 22) by mixing the contents of the stick (meeting claim 7; powder) into milk (meeting claim 8-9) and drinking. 
As it pertains to claim 2 and 11: Allen discloses that the probiotic sticks contained 1x109 cfu per stick of the 1714 strain (meeting claim 11- in an amount of more than 106 cfu; cfu correlating to the limitation of “in the form of viable cells” because probiotics are measured in colony forming units, which indicate the number of viable cells present.
This rejection is maintained for the reasons stated above as well as thought previously presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The rejection of claim 17 and 24 and newly added claim 26 under 35 U.S.C. 103 as being unpatentable over Allen et al., Transl Psychiatry, 2016; 6:e939 as applied to claims 1-2, 7-8, 11-13, 18-19, 22 and 23 above, and further in view of Singh, Ann Indian Acad Neurol 2014:17 (Supplement 1):S107-12 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Claims 17 and 24 depend from independent claim 1. Singh fails to cure the deficiencies of claim 1 discussed above. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
Claim 17 is drawn to the method according to claim 1 (a method of treating a human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier), wherein the formulation improves vitality in the subject as measured by the 36-item short-form health survey (SF36).
Claim 24 is drawn to the method according to claim 23 (the method according to claim 1, wherein vitality is further measured by analyzing brain activation prior to and after application of a social stress test), wherein the social stress test utilizes magnetoencephalography. 
With regard to Point 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Allen teaches the limitations of the claimed invention as discussed above. Singh was utilized because Allen does not specifically teach that the formulation improves vitality in the subject as measured by the 36-item short-form health survey (SF36), as recited in claim 17 nor does Allen specifically teach that social stress test utilizes magnetoencephalography, as recited in claim 24. Applicant has not pointed out the errors of this rejection and thus it is maintained because the combination of MEG to the existing method would be obvious because MEG fields pass through the head without any distortion while providing a high spatial and temporal resolution. 
Moreover, Allen teaches that the subjects in their design completed cognitive assessments. Therefore, it remains obvious before the effective filing date of the presently claimed invention to employ the 36-Item Short Form Survey to determine if or how the formulation of Allen has improved vitality in a subject with a reasonable expectation of success because the SF-36 survey is an oft-used, well-researched, self-reported measure of health. The skilled artisan would have had a reasonable expectation of success because sing teaches specific rationale to measure vitality via a SF36 and MEG.
As it pertains to newly added claim 26, the scope of the claim overlaps with those of claims 1 and 18, both rejected by Allen. Allen does not specifically teach a comparison to a corresponding healthy human subject orally administered with only the ingestible carrier.  The Office takes the position that having a control is well within experimental parameters because an experiment without the proper controls is meaningless seeing how controls allow the experimenter to minimize the effects of factors other than the one being tested. This is evidenced by Torday et al, EMBO Rep., 2019; 20(1), who teaches that beyond the methodology, controlling an experiment is critically important to ensure that the observed results are not just random events; they help scientists to distinguish between the “signal” and the background “noise” that are inherent in natural and living systems. Also accounting for errors and variability in the experimental setup and measuring tools. They are essential for the unbiased, objective observation and measurement of the dependent variable in response to the experimental setup. Therefore, claim 26 is obvious over the prior art. 
New Grounds of Objection and Rejection
Claim Objections
6.	Claim 27 is objected to because of the following informalities:  said claim depends upon a rejected based claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rendered vague and indefinite by the use of the phrase “probiotic material”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  What constitutes a “probiotic material”?  What core structures must be maintained to be functional?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-2, 7-14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al., US 2012/0276143 A1; Published: 11/1/12, and further in view of Ware Jr. et al., Med Care., 1992, 30(6):473-83 and as further evidenced by National Institutes of Health, https://www.nia.nih.gov/health/what-are-signs-alzheimers-disease#:~:text=For%20most%20people%20with%20Alzheimer's,vary%20from%20person%20to%20person, accessed on October 19, 2022; further evidenced by Torday et al, EMBO Rep., 2019; 20(1).
Independent claim 1 is drawn to a method of treating a healthy human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier.
O’Mahony et al. teach methods of using of Bifidobacterium longum 1714 (also known as Bifidobacterium longum NCIMB 41476) as an immunomodulatory biotherapeutic agent (see abstract).  Specifically, said strain is used to treat depression, mood disorders, anxiety disorders as well as mild cognitive disorders in otherwise “healthy” human subjects (see paragraph 0025-27). O’Mahony et al. further teach:  that the Bifidobacterium longum 1714 can be viable or non-viable (see paragraph [0030]); that the Bifidobacterium longum NCIMB 41476 can be formulated with a prebiotic material, an ingestible carrier (such as a capsule, tablet or powder (meeting claim 7), an ingestible carrier (such as milk, yoghurt, milk powder (meeting claim 9), dressing, cheese spread or a beverage (meeting claim 8),a lipid, a carbohydrate, a vitamin, a mineral, a trace element, a protein or peptide, an adjuvant (meeting claim 14), a bacterial component, a drug entity or a biological compound (see paragraph [0032]; meeting claim 10). O’Mahony et al. teach that the Bifidobacterium longum NCIMB 41476 is administered at a concentration of at least 106 CFU per gram (see paragraph [0032]; meeting claim 11-13).
O’Mahony teaches that The Bifidobacterium strain may be in the form of viable cells or in the form of non-viable cells (see paragraph 0007; meeting claim 2). Bifidobacterium longum strain AH1714 via oral gavage on a daily basis for 115 days (see paragraph 0091; meeting claim 22). Finally, O’Mahony teaches that said strain is also effective to treat disorders of the central nervous system such as Alzheimer’s disease (see paragraph 0026; meeting claim 21; a disease commonly found in the elderly, as evidenced by National Institutes of Health, https://www.nia.nih.gov/health/what-are-signs-alzheimers-disease#:~:text=For%20most%20people%20with%20Alzheimer's,vary%20from%20person%20to%20person, accessed on October 19, 2022, which teaches that those with late onset-symptoms first appear in their mid-60s while those with early onset begin between a person’s 30 and mid-60s).
O’Mahony does not specifically teach that the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in the ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier, as recited in claim 1. 
 Ware Jr. teaches that a 36-item short-form (SF-36) was constructed to survey health status in the Medical Outcomes Study. The SF-36 was designed for use in clinical practice and research, health policy evaluations, and general population surveys. The SF-36 includes one multi-item scale that assesses eight health concepts: 1) limitations in physical activities because of health problems; 2) limitations in social activities because of physical or emotional problems; 3) limitations in usual role activities because of physical health problems; 4) bodily pain; 5) general mental health (psychological distress and well-being); 6) limitations in usual role activities because of emotional problems; 7) vitality (energy and fatigue); and 8) general health perceptions. The survey was constructed for self-administration by persons 14 years of age and older, and for administration by a trained interviewer in person or by telephone. The history of the development of the SF-36, the origin of specific items, and the logic underlying their selection are summarized. The content and features of the SF-36 are compared with the 20-item Medical Outcomes Study short-form (see abstract).
Further, Ware teaches that a four-item measure of vitality (energy level and fatigue), was added to better capture differences in subjective well-being. The items selected have an impressive record of empirical validity and balance between favorably and unfavorably worded items to control for response set effects. These studies all yielded thorough evaluations of the scale's psychometric properties and documented item-discriminant validity and scale reliability (see page 477; Vitality).
It would have been obvious before the effective filing date of the presently claimed invention to employ the 36-Item Short Form Survey to determine if or how the formulation of O’Mahony has improved vitality via an increase in energy in a subject with a reasonable expectation of success because the SF-36 survey is an oft-used, well-researched, self-reported measure of health because this four-item measure of vitality (energy level and fatigue) is used to better capture differences in subjective well-being. The items selected have an impressive record of empirical validity and balance between favorably and unfavorably worded items to control for response set effects. These studies all yielded thorough evaluations of the scale's psychometric properties and documented item-discriminant validity and scale reliability. Lastly, the modification may be viewed as the substitution of cognitive assessments which were known and suggested. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
As it pertains to a comparison of a corresponding healthy human subject orally administered with only the ingestible carrier, the Office takes the position that having a control is well within experimental parameters because an experiment without the proper controls is meaningless seeing how controls allow the experimenter to minimize the effects of factors other than the one being tested. This is evidenced by Torday et al, EMBO Rep., 2019; 20(1), who teaches that beyond the methodology, controlling an experiment is critically important to ensure that the observed results are not just random events; they help scientists to distinguish between the “signal” and the background “noise” that are inherent in natural and living systems. Also accounting for errors and variability in the experimental setup and measuring tools. They are essential for the unbiased, objective observation and measurement of the dependent variable in response to the experimental setup. 
Conclusion
9.	Claim 25 is free of the prior art.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645